Citation Nr: 1220716	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Heather Vanhoose, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to December 2007, including service in Operation Iraqi Freedom for which he earned a Purple Heart and the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied increased disability ratings for certain service-connected disabilities, but did not address the included issue of entitlement to TDIU.  See Rice v. Shinseki, 22Vet. App. 447 (2009).

The question of entitlement to TDIU was remanded to the RO in a Board decision and remand issued in December 2010.  A rating decision issued in January 2012 denied TDIU and the Veteran perfected his appeal of this issue.

In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities of posttraumatic stress disorder (PTSD), headaches, lumbar strain, tinnitus, radiculopathy in the left leg, bilateral hearing loss and folliculitis do not prevent him from securing or retaining substantially gainful employment.

2. Throughout the appeals period, the Veteran has been employed on a full-time basis as a welder, a position which does not qualify as marginal employment despite the specific accommodations afforded by his employer.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Veteran

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A June 2007 letter satisfied the duty to notify provisions, to including notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, and a second letter in February 2011 discussed the specific provisions relating to TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and post-service VA medical treatment records have been obtained.  The Veteran has not identified any additional outstanding medical records which would be pertinent to this matter.  

VA examinations had previously been conducted in June 2007, September 2009, and November 2009 to determine the severity of the Veteran's service-connected disabilities, and additional VA examinations were conducted in February 2011 to determine whether those disabilities resulted in unemployability.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2010) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of proof that were lacking to substantiate the claim for TDIU.  The Veteran was assisted at the hearing by a licensed private attorney who, along with the VLJ, asked questions to ascertain the extent of any current disability and specifically discussed the impact of the Veteran's service-connected injuries on his ability to work.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the attorney.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for TDIU.  Neither the attorney nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Standard for Total Disability

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is of the type ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides, that is, a living wage.  See also, Ferraro v. Derwinski, 1 Vet. App. 326, 331 (1991). 

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Facts and Analysis

The Veteran is currently service-connected for the following disabilities: PTSD, rated as 70 percent disabling; headaches due to traumatic brain injury, rated as 50 percent disabling; lumbosacral strain, rated as 20 percent disabling; tinnitus, rates as 10 percent disabling; radiculopathy in the left leg, rated as 10 percent disabling; and bilateral hearing loss and folliculitis, both rated as 0 percent or noncompensably disabling.  His combined schedular disability rating is 90 percent.  These disability ratings are sufficient to satisfy the threshold requirements for eligibility for schedular TDIU. 

The record shows that the Veteran has been substantially gainfully employed throughout the appeals period, and his current job as a welder began in approximately March 2008.  However, the Veteran argues that his current job should be considered as marginal employment, in that his current employer provides significant accommodations for his service-connected disabilities beyond what any other employer would be willing to offer.  Further, he asserts that he is unable to complete some of the basic job requirements, such as lifting heavy objects or working cooperatively with others, and is unable to advance in his career based on the effects of his PTSD and headaches.

At the April 2012 hearing, the VLJ and the Veteran's attorney discussed with him the specific nature and circumstances of his current employment.  The Veteran testified that his employer made extensive concessions to his limitations, particularly with regard to his PTSD, allowing him to work alone as much as possible and to take as much time off as he needed.  Under questioning, the Veteran testified that he did not have a typical work week due to fluctuations in his health, but at worst, he missed one day of work a week due to his disabilities.  He earned a paycheck for all his time worked, although he was paid hourly and did not get paid for any days he might miss due to his disabilities.

Based on the evidence of record and the testimony presented at hearing, the Board finds that the Veteran is capable of maintaining substantially gainful employment and that his current employment does not qualify as marginal.  Specifically, the fact that the Veteran, even with his symptoms at their worst, was able to work 30 hours or more per week, demonstrates more than marginal employment.  Regardless of any accommodations made by his employer, the Veteran is paid for the time he works and is capable of and does earn a living wage as a welder.  

The Veteran was afforded VA examinations in February 2011 to address the question of employability in light of the severity of his service-connected disabilities.  The opinion of the examining physician is not entirely clear as to whether the Veteran is or is not unable to obtain and maintain substantially gainful employment in light of the physical limitations resulting from his disabilities.  However, in light of the fact that the Veteran is and has been continuously employed throughout the appeals period, even a negative opinion regarding employability would be irrelevant and contradicted by the facts.

In light of the above, the Board finds that neither unemployability nor the functional equivalent of marginal employment is shown by the record.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


